Citation Nr: 0932381	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-17 781A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968 
and from January 1970 to December 1972.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for PTSD.

In its April 2005 statement of the case, the RO granted the 
petition to reopen and denied the claim on the merits.  
Regardless of the RO's actions, however, the Board must 
initially determine whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Veteran requested a hearing before the Board in 
Washington, D.C., but subsequently withdrew this request.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied the 
Veteran's petition to reopen his claim for entitlement to 
service connection for PTSD.  The Veteran did not appeal this 
decision.

2.  Evidence received since the January 2003 decision relates 
to an unestablished fact necessary to substantiate the claim 
for entitlement to service connection for PTSD, and raises a 
reasonable possibility of substantiating this claim.

3.  The Veteran has PTSD that is related to an in-service 
stressor for which there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  The January 2003 decision that denied the petition to 
reopen the claim for entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the January 2003 decision is new 
and material and the claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the petition to reopen and 
the underlying claim for entitlement to service connection 
for PTSD, the claims are substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).



Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-
IV)), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the Veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor. 38 
C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required. 38 C.F.R. § 3.304(f). Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Corroboration 
does not require, however, "that there be corroboration of 
every detail including the appellant's personal participation 
in the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
PTSD in April 1999.  One of the Veteran's claimed stressor 
was that he had worked on burial detail for the dead 
returning from Vietnam while stationed at Fort Benning, 
Georgia between 1970 and 1971.  The RO found that, while 
there was evidence that the Veteran was stationed at Fort 
Benning, there was no conclusive evidence that any claimed 
in-service stressor had occurred.

In January 2003, the RO denied the Veteran's petition to 
reopen his claim for service connection for PTSD.  At that 
time, the evidence included a January 1998 VA treatment note 
that diagnosed PTSD based in part on the Veteran's claimed 
in-service stressor of being on burial detail, as well as a 
statement from the Veteran's daughter expressing her belief 
that the Veteran's PTSD was due to his being on burial 
detail.  The RO's denial was worded generally, but appears to 
be based in part on the lack of evidence corroborating the 
Veteran's claimed in-service stressor.

The Veteran was notified of the RO's January 2003 denial in a 
letter dated later that month.  He did not, however, initiate 
an appeal of this decision.  Rather, his February 2003 notice 
of disagreement indicated disagreement with other 
determinations in the January 2003 decision.  The January 
2003 decision is therefore final as to the claim for 
entitlement to service connection for PTSD.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Since the January 2003 denial, the Veteran has submitted 
multiple statements dated in September 2003 and February 2004 
from fellow servicemen indicating that he frequently served 
on burial duty while at Fort Benning.  Given that these 
statements are the first evidence from contemporaneous 
sources indicating that the Veteran's claimed in-service 
stressor occurred -- an essential element of a claim for 
service connection for PTSD -- they relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD and raise a reasonable 
possibility of substantiating this claim.  Therefore, 
reopening of the claim is in order.

As to the underlying claim for service connection for PTSD, a 
June 2004 letter from a VA staff psychologist and a December 
2004 letter from a private physician diagnose the Veteran as 
having PTSD related to his claimed in-service stressor of 
being on burial detail.  As stated by the VA psychologist, 
this ongoing exposure to death and loss constituted a DSM-IV 
stressor.

As to the claimed stressor, while the Veteran's service 
personnel records do not specifically indicate that he served 
on burial detail, they do show that he served at Fort Benning 
between 1970 and 1971.  As noted above, there are multiple 
buddy statements corroborating that the Veteran frequently 
served on burial detail.

While the personnel records do not corroborate the Veteran's 
claimed in-service stressor of serving on burial detail, the 
statements of fellow soldiers together with the personnel 
records constitute credible supporting evidence that this 
claimed stressor occurred.  Thus, with reasonable doubt 
resolved in favor of the Veteran, the Board finds that this 
element of the claim for entitlement to service connection 
for PTSD has been satisfied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53.  As there is a diagnosis of 
PTSD based on a claimed stressor for which there is credible 
supporting evidence, entitlement to service connection for 
PTSD is granted.  38 C.F.R. § 3.304(f).


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.

The claim for entitlement to service connection for PTSD is 
granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


